Citation Nr: 0301738	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1968 rating 
decision by the Louisville, Kentucky RO, which denied 
entitlement to service connection for residuals an injury to 
the right leg, to include the knee, ankle and foot.  

In October 1999, a hearing before the undersigned Board 
Member was held at the Louisville, Kentucky RO.  A transcript 
of this hearing is of record.  This case was before the Board 
in December 1999 when it was remanded for additional 
development.

By rating decision dated in May 2001, the RO granted service 
connection for degenerative joint disease of the right knee 
and residuals of a right foot fracture.  The United States 
Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Therefore, 
the only issue now remaining for the Board's consideration is 
entitlement to service connection for a right ankle 
disability.

In a statement received by the RO in July 2001, the veteran 
raised claims for entitlement to service connection for 
hearing loss, tinnitus and degenerative joint disease of the 
left knee.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran does not have any current right ankle disability.


CONCLUSION OF LAW

The veteran does not have a right ankle disability that was 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1954 to 
September 1957.  The evidence of record notes that most of 
the veteran's service medical records were presumably 
destroyed in the accidental fire at the National Personnel 
Records Center in 1973; a July 1957 separation examination 
report notes that in June 1957, the veteran fell down five 
steps and injured his right heel.  Currently, the right heel 
was not uncomfortable, but there was discomfort noted in the 
right calf, which was attributed to non-use.  The separation 
examination report is negative for complaints or clinical 
findings of a right ankle disability.

VA outpatient treatment records dated from 1978 to 1980 are 
negative for complaints or findings related to a right ankle 
disability.

A January 1980 VA examination report notes no complaints or 
findings related to a right ankle disability.

VA outpatient treatment reports dated from 1997 to 1998 are 
negative for complaints or findings related to a right ankle 
disability.

In August 1997, the veteran submitted a claim for service 
connection for residuals of an injury to the right leg, 
including the right ankle.

In a statement received by the RO in December 1997, the 
veteran indicated that all the service medical records that 
he had in his possession had been destroyed in a house fire.  
He further stated that all the doctors he had seen in the 
past were dead, and their records had been destroyed.  He 
indicated that he was currently receiving treatment at the VA 
Medical Center (VAMC) in Lexington.

A January 1998 letter from Robert Cornett, M.D., notes that 
the veteran fell down some stairs and broke his leg during 
service.  Dr. Cornett listed the veteran's residuals from the 
fall; no mention of a right ankle disability was noted.  

A January 1998 VA examination report notes the veteran's 
vague complaints about his lower extremities, including 
numbness, stiffness and pain.  Examination revealed no 
tenderness to palpation of the Achilles.  The veteran's gait 
was antalgic; however, the examiner noted that the veteran's 
low back disability was responsible for this altered gait.  
The veteran had difficulty rising on his heels and toes 
primarily due to poor balance and obesity.  He was unable to 
squat and stand due to a generalized arthritic condition.  No 
diagnosis of a right ankle disability was noted.

During an October 1999 Travel Board hearing, the veteran 
testified that he fell down "8 to 10" steps during service 
and injured his leg.  The veteran stated that X-rays revealed 
a fracture; he was in a cast for about six weeks.  The 
veteran testified that he has walked with a limp since 
service.  In addition, the veteran stated that the only 
treatment that he remembered receiving for his right leg 
disability was the cast during service.  During the hearing, 
the veteran also submitted a photograph reportedly taken 
during his military service, which shows the veteran in a leg 
cast.

VA outpatient treatment records dated in December 1999 note 
that the veteran was seen with complaints of bilateral lower 
extremity pain.  No findings of a right ankle disability were 
noted.

A May 2000 VA examination report notes the veteran's 
complaints of constant right ankle pain.  Upon examination of 
the right foot, dorsiflexion was 20 degrees and plantar 
flexion was 40 degrees.  The veteran had no pain on inversion 
or eversion of the foot.  There was no significant pain at 
the tibiotalar joint.  X-rays revealed no obvious arthritis 
in the tibiotalar joint.  No diagnosis relative to the right 
ankle was noted.

VA outpatient treatment records dated from 2000 to 2002 are 
negative for complaints or findings of a right ankle 
disability.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case, the Board's December 
1999 remand, and letters from the RO to the veteran, in 
particular a May 2002 letter, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable the RO to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire the RO to obtain such evidence on his 
behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
to determine the nature and etiology of any currently present 
right ankle disability.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case at hand, the Board notes that the veteran was 
treated for a right leg injury after falling during service.  
The Board further notes, however, that a July 1957 separation 
examination report is negative for findings of a right ankle 
disability.

Furthermore, the salient point to be made is that there is no 
medical evidence of record, and the veteran has not alluded 
to any such evidence elsewhere, which tends to establish the 
existence of a current right ankle disability.  Although the 
veteran has complained of right ankle pain following service, 
the most recent (May 2000) VA examination notes that the 
veteran does not presently have a right ankle disability.  In 
the absence of such evidence, there is no basis for a grant 
of service connection for this disability.  

For these reasons, the claim for service connection for a 
right ankle disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

Entitlement to service connection for a right ankle 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

